Citation Nr: 1044768	
Decision Date: 12/01/10    Archive Date: 12/10/10

DOCKET NO.  07-15 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left ankle 
disability.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active duty service from September 1965 to 
November 1968, in addition to unconfirmed Reserve service from 
1976 to 1998.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2006 rating decision by the San Diego, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).  

In October 2010, the Veteran testified at a videoconference Board 
hearing.  A transcript of that hearing is associated with the 
claims file.

Unfortunately, further development of the evidence is required 
before the Board can readjudicate the Veteran's claims.  So, 
regrettably, these claims are again being remanded to the RO via 
the Appeals Management Center (AMC).  VA will notify him if 
further action is required on his part.


FINDINGS OF FACT

1.  There is competent medical nexus evidence of record 
indicating the Veteran's PTSD is causally or etiologically 
related to his military combat exposure.

2.  There is persuasive medical evidence of record causally 
relating the Veteran's tinnitus to active service.




CONCLUSIONS OF LAW

1.  PTSD was incurred during active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.159, 3.301, 3.303, 3.304, 
3.306 (2010).

2.  Tinnitus was incurred during active service.  38 U.S.C.A. 
§§ 1101, 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.306, (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Notice

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court 
in Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include:  (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
the Department of Veterans Affairs (VA) is required to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes notice 
that a disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

The RO sent the Veteran a VCAA notice letter in July 2005.  This 
letter, in pertinent part, explained the evidence necessary to 
substantiate the Veteran's claims for service connection, as well 
as the legal criteria for entitlement to such benefits.  The 
letters also informed him of his and VA's respective duties for 
obtaining evidence. 

In addition, a March 2006 letter from VA explained how a 
disability rating is determined for a service-connected disorder 
and the basis for determining an effective date upon the grant of 
any benefit sought, in compliance with Dingess/Hartman.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, that 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that was the 
basis of this appeal were decided after the issuance of an 
initial, appropriate VCAA notice.  As such, the appellant has not 
been prejudiced and there was no defect with respect to timing of 
the VCAA notices.

The appellant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notice.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant has 
been afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  

Duty to Assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records and reports of VA and private 
post-service treatment and examination.  Additionally, the claims 
file contains the Veteran's own statements in support of his 
claims.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not already 
of record.  The Board has also reviewed the medical records for 
references to additional treatment reports not of record, but has 
found nothing to suggest that there is any outstanding evidence 
with respect to the Veteran's claims. 

The record shows that the Veteran has been examined by VA in 
connection with his claims.  The Board has reviewed the 
examination report, and finds that it is adequate for the purpose 
of deciding the issues on appeal.

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.  There is no 
indication in the file that there are additional relevant records 
that have not yet been obtained.



Legal Criteria

Service Connection - Generally

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated during 
active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic 
diseases will be presumed to have been incurred or aggravated in 
service if manifested to a compensable degree within one year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  This presumption is rebuttable by probative 
evidence to the contrary.

If there is no evidence of a chronic condition during service, or 
during an applicable presumptive period, then a showing of 
continuity of symptomatology after service is required to support 
the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition to 
which lay observation is competent.  See Savage v. Gober, 10 Vet. 
App. 488, 495-498 (1997).  

Congenital or developmental defects, refractive error of the eye, 
personality disorders and mental deficiency as such are not 
diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c).

PTSD

To establish entitlement to service connection for PTSD, in 
particular, there must be medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a) (conforming to 
the Diagnostic and Statistical Manual of Mental Disorders, 
Fourth Edition (DSM-IV)); a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f).

The evidence necessary to establish the occurrence of a 
recognizable stressor during service, to support a diagnosis of 
PTSD, will vary depending upon whether the veteran engaged in 
combat with the enemy.  Where it is determined, through 
recognized military citations or other supportive evidence, the 
veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships of 
his service, his lay testimony alone may establish the occurrence 
of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32808 (1999)) (effective March 7, 
1997) (implementing the decision in Cohen v. Brown, 10 Vet. App. 
128 (1997)).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. 
§ 3.304(d) (pertaining to combat veterans).  However, where the 
veteran did not engage in combat or the claimed stressor is 
noncombat-related, the record must contain service records or 
other credible sources that corroborate his testimony as to the 
occurrence of the claimed stressor.  See Moreau v. Brown, 9 Vet. 
App. 389 (1996); aff'd, 124 F. 3d 228 (Fed. Cir. 1997).

VA's General Counsel has held that the ordinary meaning of the 
phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran "have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  VAOPGCPREC 12-99 (Oct. 18, 
1999); 65 Fed. Reg. 6256-6258 (2000).  The General Counsel also 
indicated that the determination of whether a veteran engaged in 
combat with the enemy necessarily must be made on a case-by-case 
basis, and that absence from a veteran's service records of any 
ordinary indicators of combat service may, in appropriate cases, 
support a reasonable inference that he did not engage in combat; 
such absence may properly be considered "negative evidence" even 
though it does not affirmatively show that he did not engage in 
combat.  Id.  

Where a determination is made that the veteran did not "engage 
in combat with the enemy," or that the claimed stressor is not 
related to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  In 
such cases, the record must contain service records or other 
corroborative evidence that substantiates or verifies the 
veteran's statements or testimony as to the occurrence of the 
claimed stressor.  See, e.g., West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  See also Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The Board notes in this regard that VA recently amended 38 C.F.R. 
§ 3.304 by redesignating current paragraphs (f)(3) and (f)(4) as 
paragraphs (f)(4) and (f)(5), respectively, and by adding a new 
paragraph (f)(3) which liberalized the prior requirement for 
independent corroboration of in-service stressors.  For any 
appeal which was filed at the Board but not adjudicated before 
July 13, 2010, as in this case, the revised § 3.304 provides 
that, in certain limited circumstances, a VA psychiatrist or 
psychologist's opinion can serve to corroborate a Veteran's 
alleged in-service stressor where such stressor results in a 
diagnosis of PTSD.  See 75 Fed. Reg. 39843 (July 13, 2010) as 
amended by 75 Fed. Reg. 41092 (July 15, 2010) (correcting the 
effective date of the revised § 3.304 to July 13, 2010).  

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the Court 
stated that "the absence of corroboration in the service 
records, when there is nothing in the available records that is 
inconsistent with other evidence, does not relieve the Board of 
its obligations to assess the credibility and probative value of 
the other evidence."  Also in Doran (and in West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994) and Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993)), the Court cited a provision of the 
VA ADJUDICATION PROCEDURE MANUAL M21-1 (M21-1), which since has been 
revised as to "Evidence of Stressors in Service" to read, in 
pertinent part, ... "[C]orroborating evidence of a stressor is 
not restricted to service records, but may be obtained from other 
sources."  Since the M21-1 October 1995 revision, the Court has 
held that the requirement in 38 C.F.R. § 3.304(f) for "credible 
supporting evidence" generally means that the "appellant's 
testimony, by itself, cannot establish the occurrence of a 
noncombat stressor."  See Moreau, 9 Vet. App. at 389-395 (1996); 
Cohen 10 Vet. App. at 128.  See also Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).

There are exceptions to this general rule - including when the 
claim is predicated on an alleged personal assault.  In these 
limited situations, evidence from sources other than the 
veteran's service records may be used to corroborate the 
veteran's account of the stressor incident, such as:  records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Examples of behavior changes may constitute credible 
evidence of a stressor, including:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim based on in-service personal assault without first advising 
the claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence to an appropriate medical or mental health professional 
for an opinion as to whether it indicates that a personal assault 
occurred.  See 38 C.F.R. § 3.304(f).

It equally deserves mentioning that, in cases involving personal 
assault, the existence of a stressor in service does not have to 
be proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C.A. § 5107(b).  See YR 
v. West, 11 Vet. App. 393, 399 (1998).  See also Patton v. West, 
12 Vet. App. 272, 279-280 (1999).

Analysis

PTSD

The Board finds that the medical evidence of record supports the 
Veteran's contention that he has PTSD, which is causally related 
to his military service.  

The Veteran was awarded the Army Commendation Medal with "V" 
Device, which is indicative of combat exposure during his 
service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  As such, the Board finds that evidentiary 
presumptions of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) 
apply.  See VAOPGCPREC 12-99.  

The Board acknowledges that the May 2006 and April 2007 VA 
examiner found that the Veteran did not meet the diagnostic 
criteria for PTSD.  However, the medical evidence of record 
indicates that several of the Veteran's treating clinicians found 
that the Veteran had PTSD related to his military service in 
Vietnam.  As such, there is persuasive medical nexus evidence of 
record indicating the Veteran developed PTSD during or as a 
result of his service in the military.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a claimant 
must establish he or she has that disability and that there is 'a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of the disability 
during service.'"  Citing Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992)).

Therefore, the Board finds that the evidence of record is in 
equipoise, and with resolution of doubt in the Veteran's favor, 
finds that service connection is warranted for PTSD.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence 
and rendering a decision on the merits, the Board is required to 
assess the credibility and probative value of proffered evidence 
in the context of the record as a whole).  

Tinnitus

The Board finds that the medical evidence of record supports the 
Veteran's contention that his tinnitus is related causally to in-
service noise exposure.  His service records show that his 
military occupational specialty (MOS) was an intelligence 
specialist and that the Veteran was awarded the Army Commendation 
Medal with "V" Device for heroism in connection with military 
operations in Vietnam.  As such, the Board finds that exposure to 
acoustic trauma in service is consistent with the circumstances 
of his service.  See 38 U.S.C. § 1154(a) and (b) (West 2002).  
Moreover, while tinnitus was not shown to have been diagnosed 
during service or within several years thereafter, bilateral 
tinnitus was diagnosed at May 2006 VA audiology evaluation.  The 
Veteran's DD214 and additional service personnel records show 
weapons training and military occupational specialties (MOS) 
wherein the Veteran's activities would be consistent with combat-
type noise exposure.  The Veteran also reported that he had no 
post-service noise exposure.  Given that the Veteran likely had 
noise exposure while during his service, the Board finds that 
such acoustic trauma has not been excluded by competent evidence 
as the etiology of his tinnitus.  Indeed, the opinion rendered in 
the May 2006 VA examination report was far from being clear or 
definitive.  The examiner gave a rather ambiguous and cryptic 
opinion that the Veteran's tinnitus is not likely related to 
military acoustic trauma but that the etiology of the Veteran's 
tinnitus is unknown.  Therefore, the Board finds that the 
evidence of record is in equipoise, and with resolution of doubt 
in the Veteran's favor, finds that service connection for 
tinnitus is warranted.


ORDER

Service connection for PTSD is granted.

Entitlement to service connection for tinnitus is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.


REMAND

VA must make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

In this regard, the Board notes that the Veteran has not yet been 
provided with a VA examination which addresses whether the 
Veteran has a left ankle disability which is related to his 
service.  The Board acknowledges that the Veteran's complete 
service treatment records are unavailable and that when a 
veteran's complete claims file, including all of his service 
treatment records are unavailable through no fault of the 
appellant's own, the VA's duty to assist, duty to provide reasons 
and bases for its findings and conclusions, and duty to consider 
carefully the benefit-of-the-doubt rule, are heightened.  
Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. 
Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991)).  The Veteran's available service 
treatment records do not show related treatment or diagnoses 
during his active military service.  Nevertheless, the Veteran 
was diagnosed with a history of a left ankle sprain in April 
1983.  Likewise, Veteran claims that, even absent an acute event 
or injury during service, his service resulted in his current 
left ankle disability.   

The Board points out that the Veteran had combat exposure during 
his service.  See 38 C.F.R. § 3.304(d) (satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated in 
combat will be accepted as sufficient proof of service connection 
if the evidence is consistent with the circumstances, conditions 
or hardships of such service even though there is no official 
record of such incurrence or aggravation).  See also Collette v. 
Brown, 82 F.3d 389 (Fed. Cir. 1996) (under 38 U.S.C.A. § 1154(b), 
a combat veteran's assertions of an event during combat are to be 
presumed if consistent with the time, place and circumstances of 
such service).  

However, although the presumption of an injury during combat in 
service is acknowledged, there must still be medical evidence 
etiologically linking the Veteran's left ankle disability, if 
any, to his service.  See Dalton v. Nicholson, 21 Vet. App. 23, 
36-37 (2007); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  In 
short, 38 U.S.C.A. § 1154(b) can be used only to provide a 
factual basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to a 
current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-
23 (1996).  

VA adjudicators may consider only independent medical evidence to 
support their findings; they may not rely on their own 
unsubstantiated medical conclusions.  If the medical evidence of 
record is insufficient, VA is always free to supplement the 
record by seeking an advisory opinion, or ordering a medical 
examination to support its ultimate conclusions.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Accordingly, the Board finds 
that the Veteran should be afforded VA examinations in order to 
determine nature and etiology of the Veteran's left ankle 
disability, if any.  See McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 
3.159(c)(4) (VA has an affirmative duty to obtain an examination 
of the claimant at VA health-care facilities if the evidence of 
record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.   The RO should schedule the Veteran for 
a VA joints examination to determine the 
nature and etiology of his left ankle 
disability, if any, including whether it is 
at least as likely as not (i.e., 50 percent 
or greater probability) that his current 
left ankle disability, if any, is related 
to his service in the military, to include 
any alleged injury during his period of 
military service.  To assist in making this 
important determination, have the 
designated examiner review the claims file 
for the Veteran's pertinent medical 
history, including a copy of this remand, 
the Veteran's service medical records, and 
pertinent post-service medical records.  

The examiner should conduct all necessary 
diagnostic testing and evaluation.  The 
requested determination should also take 
into consideration the Veteran's medical, 
occupational, and recreational history 
prior to, during, and since his military 
service.  

The medical basis of the examiner's opinion 
should be fully explained with reference to 
pertinent evidence in the record.  
If an opinion cannot be provided without 
resorting to speculation, please indicate 
this in the report.  

2.  Thereafter, readjudicate the claim on 
appeal.  If any benefit sought on appeal is 
not granted, issue a supplemental statement 
of the case to the Veteran and his service 
representative and afford them the 
appropriate opportunity to respond.  

The purpose of this remand is to further develop the record and 
afford due process.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


